Citation Nr: 0115150	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-20 295	)	DATE
	)
	)


THE ISSUE

Whether an August 1999 Board of Veterans' Appeals (Board) 
decision denying service connection for death should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The moving party is the widow of the veteran who had active 
service in the Philippine Commonwealth Army from December 
1941 to September 1942 and from August 1945 to June 1946.  
The veteran was a prisoner of war (POW) from April 1942 to 
September 1942.

This matter comes before the Board based on a CUE motion with 
respect to a Board decision of August 2, 1999, which reopened 
and denied a claim for service connection for cause of death.  
The August 1999 Board decision affirmed a rating 
determination by the Manila, Philippines, Department of 
Veterans Affairs (VA) regional office (RO), dated in June 
1997, which denied reopening a claim for service connection 
for cause of death.

The moving party requested information on the status of her 
appeal by letter in July 2000.  The RO, by letter dated in 
September 2000, informed the moving party that her claim had 
been denied on appeal.  The RO attached a copy of the August 
1999 Board decision.  The moving party filed a motion for CUE 
by letter to the Board dated August 24, 2000.  The Board 
could locate no further correspondence pertaining to the 
motion for CUE in the administrative file.


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors of fact or law in the August 1999 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error(s).


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1403, 20.1404(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Criteria 

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. --(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error. --(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.

(Authority: Rule 1404(a); 1404(a) (38 C.F.R. § 20.1404(a))

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b) Specific Allegations Required: The motion 
must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis 
for such allegations, and why the result 
would have been manifestly different but for 
the alleged error.  Non-specific allegations 
of failure to follow regulations or failure 
to give due process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement of 
the previous sentence.  Motions that fail to 
comply with the requirements set forth in 
this paragraph shall be denied.  (Emphasis 
added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed.Cir. December 8, 2000).

In October 2000 the Board provided the moving party with the 
proper citations to provisions in the United States Code and 
Code of Federal Regulations, which govern CUE requests.  The 
Board also advised the moving party to review these laws and 
regulations and to obtain a representation.  Accordingly, the 
Board finds that the notice requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter the VCAA) have been met.  The Board 
finds further that the development provisions of the VCAA do 
not apply in this case because the only issue before the 
Board is whether there was clear and unmistakable error in 
the Board's August 2, 1999, decision.



II.  Allegations of Clear and Unmistakable Error

The moving party has submitted one pleading, the motion 
itself.  The moving party states in the motion dated in 
August 2000, that the Board "found out that the veteran's 
death is well-grounded but entitlement for the cause of death 
is denied.  I am therefore, once again appealing for a review 
of my appeal."  The moving party makes no specific 
allegation of error.  The Board has received no further 
correspondence in support of the motion.  Disagreement with 
the Board decision may be inferred from the moving party's 
motion.  The subject of the disagreement, however, cannot be 
inferred from the moving party's brief statement.  The Board 
must note, if the moving party's disagreement is with how the 
facts were weighed or evaluated, this type of disagreement is 
specifically precluded as a basis for CUE in Rule 1403(d)(3).  
The moving party points to no specific evidence that 
undebatably demonstrates her entitlement to VA benefits for 
service connection for cause of death.

The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that a general statement of 
disagreement, or non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions that fail to comply with the requirements 
set forth in Rule 1404(b) are subject to dismissal without 
prejudice.  Disabled American Veterans, et al. v. Gober, 
supra.  Accordingly, in view of the fact that the moving 
party has failed to comply with Rule 1404(b) and that no 
other allegation of CUE is supported by the record as noted 
above, the Board has no alternative but to dismiss the moving 
party's motion for CUE without prejudice.



ORDER

The motion is dismissed without prejudice to refiling.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



